Citation Nr: 0705807	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for Achilles 
tendonitis of the right foot with calcaneal spur and plantar 
fasciitis, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for Achilles 
tendonitis of the left foot with calcaneal spur and plantar 
fasciitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board first considered this appeal in November 2005 and 
determined that additional development was required with 
respect to the claims of entitlement to higher ratings for 
foot disabilities.  As such, the claims were remanded.  All 
requested development was performed and the rating for the 
right foot disabilities was increased to 30 percent; the left 
foot disability rating was continued at 10 percent.  Because 
the maximum benefit was not granted, the issues of 
entitlement to a higher ratings remain before the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claims are now 
properly returned to the Board for further appellate 
consideration.

The claim of whether new and material evidence had been 
obtained to reopen the previously denied claim of entitlement 
to service connection for a left knee disability was remanded 
by the Board in November 2005 pursuant to Spencer v. Brown, 4 
Vet. App. 283 (1993) because the standard applied to rebut 
the presumption of soundness at entry into service was 
addressed and interpreted by the United States Court of 
Appeals for Veterans Claims (Court) during the course of this 
appeal in Cotant v. Principi, 17 Vet. App. 116 (2003) and by 
VA General Counsel in its Precedent Opinion VAOPGCPREC No. 3-
2003 (July 16, 2003).  The RO was specifically advised to 
address the claim of entitlement to service connection for a 
left knee disability on the merits.  Unfortunately, the claim 
was not properly adjudicated before the matter was returned 
to the Board.  Thus, this claim must again be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
The Board points out that the issue has been recharacterized 
on the title page of this decision to reflect the current 
posture of this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a severe disability of the right foot as 
a result of pain and tenderness in his heel pad and at the 
Achilles tendon insertion point.

3.  The veteran has a moderate disability of the left foot as 
a result of pain and tenderness in his heel pad and at the 
Achilles tendon insertion point.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for Achilles 
tendonitis of the right foot with calcaneal spur and plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5284 (2006).

2.  Criteria for a rating higher than 10 percent for Achilles 
tendonitis of the left foot with calcaneal spur and plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5284 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003 and January 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in June 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was provided prior to the 
appealed AOJ decision in keeping with Pelegrini.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in June 2005.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserts that his foot disabilities are more 
severe than rated.  He contends that the totality of his foot 
and Achilles tendon disabilities should be considered when 
assigning a rating.  The veteran avers that he has severe 
pain on a constant basis that limits his ability to walk and 
exercise.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's foot disabilities have been rated under 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
for general foot injuries as there is not a diagnostic code 
that sets forth criteria for assigning disability 
evaluations for the exact disabilities experienced by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
when there is evidence of moderate disability, a 20 percent 
rating is assigned when there is moderately severe 
disability, and a 30 percent rating is assigned when there is 
evidence of severe foot disability.  It is important to point 
out that a 40 percent rating is assigned when there is an 
actual loss of use of the foot.

Ankle disabilities may also be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271, allows for 
the assignment of a 10 percent rating when there is evidence 
of moderate limitation in ankle motion and a 20 percent 
rating when the evidence shows a severe limitation in ankle 
motion.  Higher ratings may be assigned under Diagnostic Code 
5270 if there is evidence of ankylosis, which is the freezing 
of a joint in a certain position.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  

The evidence of record clearly shows that the veteran has 
consistently complained of pain in both feet, with more 
severe pain in the right foot.  He has tenderness in the 
Achilles insertion points as well as in the heel pads of each 
foot and is treated for Achilles tendonitis and plantar 
fasciitis with pain medication.  The veteran does not require 
an ambulatory device.  His treatment records show that he has 
an undefined pain syndrome that affects many joints in his 
body and precludes him from working.  The veteran has been 
awarded Social Security Administration disability benefits 
due to organic mental disorders (chronic brain syndrome) and 
somatoform disorders.

Upon VA examination in April 2003, the veteran presented with 
a normal gait and custom-built shoe inserts.  His feet were 
normal in appearance without any calluses or evidence of 
pressure placed on any area.  He had a normal range of motion 
in the ankle with 20 degrees of dorsiflexion and 40 degrees 
of plantar flexion; range of motion at the mid-foot and toes 
was also normal in both feet.  The examiner noted tenderness 
to palpation of the heels and at the Achilles tendon 
insertion points.  X-rays showed spurs which were noted to be 
normal in most people.  A diagnosis of Achilles tendonitis 
was rendered.

The veteran underwent surgical debridement with detachment 
and reattachment of the Achilles tendon on the right foot in 
March 2005.  Upon follow-up examination in September 2005, he 
had mild erythema with no swelling or drainage.  The veteran 
related that his level of pre-operative pain had not 
diminished.

Upon VA examination in March 2006, the veteran complained of 
pain at the Achilles tendon insertion points and the on the 
bottom of his feet, right foot worse than the left foot.  He 
rated his right foot pain at a seven out of ten on a scale of 
one to ten with ten being the worst possible pain; left foot 
pain was rated as a five out of ten.  The veteran related 
that he had no difficulty performing his activities of daily 
living, but had symptom flare-ups about once each week which 
lasted one day.  On examination, both ankles appeared normal, 
but the right Achilles tendon appeared to be thickened near 
the insertion point as compared to the left ankle.  There was 
no local swelling or redness, no calluses or deformity.  
Again, the veteran had a normal range of motion in the ankle 
with 20 degrees of dorsiflexion and 40 degrees of plantar 
flexion, and in the mid-foot and toes of both feet; 
tenderness to palpation of the heels and at the Achilles 
tendon insertion points was still present.  The examiner 
diagnosed bilateral Achilles tendonitis with plantar 
fasciitis, right worse than left, and reported that the 
veteran did not show any fatigability, incoordination or loss 
of range of motion upon the repetitive DeLuca testing.

Considering the evidence as outlined above in conjunction 
with the veteran's testimony before the Board that he had 
constant bilateral heel and ankle pain prior to his March 
2005 surgery as well as after the surgery with the right foot 
always being worse than the left, the Board finds that the 
veteran has a severe right foot disability and a moderate 
left foot disability.  The veteran's treatment records 
include primarily complaints associated with the right foot 
pain and the right foot surgery; the left foot is only 
mentioned as being painful but not so bad as to require 
surgical intervention.  The veteran maintains a normal range 
of motion in both ankles and feet, has no deformity of either 
foot, and is able to perform all activities of daily living.  
There is no evidence to suggest that the veteran has remotely 
come close to losing the use of either foot so as to warrant 
assignment of a 40 percent rating.  Furthermore, the 
limitation caused by the left foot disability is described so 
minimally that the Board cannot characterize the disability 
as more than moderate in severity.  As such, the veteran's 
request for higher ratings must be denied.


ORDER

A rating higher than 30 percent for Achilles tendonitis of 
the right foot with calcaneal spur and plantar fasciitis is 
denied.

A rating higher than 10 percent for Achilles tendonitis of 
the left foot with calcaneal spur and plantar fasciitis is 
denied.


REMAND

As pointed out above and in the Board's November 2005 remand 
order, an adjudication on the merits is required on the 
veteran's claim of entitlement to service connection for a 
left foot disability due to a change in interpretation of 
38 U.S.C.A. § 1111 during the course of his appeal.  
Specifically, the claim was initially denied in June 1983 as 
a left knee disability was found to have existed prior to 
service and there was no evidence of aggravation.  In June 
2003, the Court issued its decision in Cotant v. Principi, 17 
Vet. App. 116 (2003) finding that there must be specific 
findings in the first instance regarding aggravation of a 
pre-existing disability.  Shortly thereafter, VA General 
Counsel weighed in and determined that 38 C.F.R. § 3.304(b) 
was inconsistent with 38 U.S.C.A. § 1111 to the extent that 
it stated that the presumption of sound condition could be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service and was, thus, 
invalid.  The General Counsel also determined that the 
requirement of an increase in disability as set forth in 
38 C.F.R. § 3.306(b) was valid, but applied only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and not to determinations concerning 
the presumption of sound condition under 38 U.S.C.A. § 1111.  
See VAOPGCPREC No. 3-2003 (July 16, 2003).  

In light of the interpretation of the regulations espoused by 
the Court and the General Counsel, the veteran is entitled to 
an adjudication of his claim on the merits as opposed to a 
continuing adjudication regarding whether he has submitted 
new and material evidence.  As such, the issue is 
recharacterized as set forth on the title page of this 
decision and it is remanded for an adjudication on the 
merits.

The Board apologizes to the veteran for further delaying an 
adjudication of his claim, but notes that the Court has held 
that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the VA 
Secretary a concomitant duty to ensure compliance with the 
terms of the remand, either personally or as the head of the 
Department.  Additionally, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, because 
this matter was remanded for appropriate adjudication in 
November 2005 and the appeal was returned without the RO 
having addressed the issue on its merits, the Board has no 
alternative but to remand this appeal once again.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of entitlement 
to service connection for a left knee 
disability based on the Court's 
interpretation of the presumption of 
soundness in Cotant, the GC Precedent 
Opinion VAOPGCPREC No. 3-2003 (July 16, 
2003), and all subsequent guidance 
including Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).

2.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


